J-S65044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: D.M.R., A             :    IN THE SUPERIOR COURT OF
MINOR                                     :          PENNSYLVANIA
                                          :
APPEAL OF: M.R., MOTHER                   :
                                          :         No. 641 WDA 2016

                   Appeal from the Order Entered April 13, 2016,
                 in the Court of Common Pleas of Allegheny County
                  Orphans’ Court at No.: CP-02-AP-0000187-2015

BEFORE: LAZARUS, OLSON, AND PLATT, JJ.

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 23, 2016

       M.R. (Mother) appeals from the order of the Court of Common Pleas of

Allegheny County entered April 13, 2016, that terminated her parental rights

to her son D.M.R., born in December of 2013 (Child). We affirm.1

       Mother has two older sons; one lives with her former paramour by

court order and the trial court terminated her parental rights to the other.

Mother received limited prenatal care and tested positive for marijuana at

Child’s birth.    Child left the hospital in Mother’s care with assistance from

crisis in-home services. (See N.T. Hearing, 4/04/16, at 45-46).          When

Mother was subsequently incarcerated, the Allegheny County Office of

Children, Youth, and Families (CYF) removed Child from Mother’s care via an

emergency custody authorization on September 26, 2014. (See id. at 52).



    Retired Senior Judge assigned to Superior Court.
1
  The trial court also terminated the parental rights of R.W. (Father), the
parental rights of an unknown father. Neither Father nor the unknown
father appealed those terminations.
J-S65044-16


The trial court adjudicated Child dependent on October 10, 2014, and placed

him in the care of his maternal grandfather and maternal step-grandmother

(Grandmother) where he remains. (See id. at 54, 72).

     Since Child’s removal, Mother has been incarcerated for the following

periods: February 17, 2015 to March 26, 2016; August 19, 2015 to

September 15, 2015; October 27, 2015 to November 13, 2015; and

December 8, 2015 to December 9, 2015. (See id. at 59). Mother’s criminal

history consists of convictions for criminal trespass, simple assault, false

identification to law enforcement, retail theft, criminal conspiracy, DUI,

disorderly conduct, receiving stolen property, and theft by deception. At the

time of the termination hearing in this case, Mother was incarcerated for

violation of probation and was awaiting trial on criminal charges dating back

to 2014 and 2015. (See id. at 59, 91-92).

     CYF filed its petition to terminate Mother’s parental rights on

December 8, 2015. The trial court held a hearing on that petition on April 4,

2016. Testifying at the hearing, in addition to Mother, were CYF caseworker,

Michelle Matthews; and psychologist, Beth Bliss, Psy.D.

     Mother testified that it takes Child a while to warm up to her during

their visits because he does not see her that often and he is not used to

being around her.   (See id. at 95-96).   She explained that Child was not

used to seeing her because she was in and out of jail. (See id.). Mother

stated she did not want to take Child from her stepmother, but “I don't feel



                                    -2-
J-S65044-16


like   I   should   lose   my   rights    so    I   wouldn’t   be   able   to   see   him

(indiscernible)[2] his life.” (Id. at 99).

       On January 13, 2016, Beth Bliss, Psy.D, licensed psychologist,

performed interactional evaluations of Child and Grandmother and Child and

Mother and an individual evaluation of Mother. (See id. at 9). Child called

Grandmother “Mommy” and appeared bonded to her. (See id. at 10-11).

Dr. Bliss reported that when Mother first entered the room, Child did not

approach her or respond to her in any way.

       Mother did not understand Child’s developmental stage and chose

activities that were above his level.          Mother spent much of the evaluation

holding Child and talking to Dr. Bliss.             Dr. Bliss did not see any bond

between Mother and Child. (See id. at 15).

       Mother told Dr. Bliss that she rarely drinks now, but drinks to the point

of intoxication when she does.           She has decreased her marijuana use to

every few days.      (See id. at 17).      Dr. Bliss diagnosed Mother with major

depressive disorder, moderate recurrent episode with anxious distress, and

cannabis use to borderline moderate. (See id. at 26). Dr. Bliss opined that

Mother is unable to meet Child’s emotional needs due to her mental health

and substance abuse problems and the way she handled Child’s emotional

distress during the evaluation. Dr. Bliss recommended that Mother attend a




2
    The hearing was recorded and later transcribed.


                                          -3-
J-S65044-16


dual diagnosis treatment program, undergo random drug screens, and take

parental education classes. (See id. at 27).

      Dr. Bliss opined that termination of Mother’s parental rights would not

have a negative effect on Child and would meet his needs and welfare. (See

id. at 28).

      CYF Caseworker, Michelle Matthews, testified that she observed the

interaction between Mother and Child on one occasion during a visit at the

CYF office on August 17, 2015. (See id. at 69). Ms. Matthews testified that

the two-hour visit ended thirty minutes early at Mother’s request because

Child was upset during the visit. (See id.).

      The trial court entered its order terminating Mother’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8) and (b) on April 13, 2016.

Mother filed her notice of appeal and statement of errors complained of on

appeal on May 5, 2016. See Pa.R.A.P. 1925(a)(2). The trial court entered

its opinion on June 29, 2016. See Pa.R.A.P. 1925(a)(1).

      Mother raises the following question on appeal:

      I. Did the trial court abuse its discretion and/or err as a matter
      of law in concluding that [CYF] met its burden of proving that
      termination of [] Mother’s parental rights meets the needs and
      welfare of [C]hild pursuant to 23 Pa.C.S.[A.] § 2511(b) by clear
      and convincing evidence[?]

(Mother’s Brief, at 5).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence


                                    -4-
J-S65044-16


     presented as well as the trial court’s factual findings and legal
     conclusions. However, our standard of review is narrow: we will
     reverse the trial court’s order only if we conclude that the trial
     court abused its discretion, made an error of law, or lacked
     competent evidence to support its findings. The trial judge’s
     decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Further, we have stated:

           Where the hearing court’s findings are supported by
     competent evidence of record, we must affirm the hearing court
     even though the record could support an opposite result.

                  We are bound by the findings of the trial court
           which have adequate support in the record so long
           as the findings do not evidence capricious disregard
           for competent and credible evidence. The trial court
           is free to believe all, part, or none of the evidence
           presented, and is likewise free to make all credibility
           determinations and resolve conflicts in the evidence.
           Though we are not bound by the trial court’s
           inferences and deductions, we may reject its
           conclusions only if they involve errors of law or are
           clearly unreasonable in light of the trial court’s
           sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).         In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:




                                    -5-
J-S65044-16


     § 2511. Grounds for involuntary termination

           (a) General rule.—The rights of a parent in regard
           to a child may be terminated after a petition filed on
           any of the following grounds:

                                   *    *    *
              (8) The child has been removed from the care of
              the parent by the court or under a voluntary
              agreement with an agency, 12 months or more
              have elapsed from the date of removal or
              placement, the conditions which led to the
              removal or placement of the child continue to
              exist and termination of parental rights would
              best serve the needs and welfare of the child.

                                   *    *    *

           (b)     Other    considerations.—The        court     in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the
           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not
           consider any efforts by the parent to remedy the
           conditions described therein which are first initiated
           subsequent to the giving of notice of the filing of the
           petition.

23 Pa.C.S.A. §§ 2511(a)(8), (b).

     The trial court concluded that termination was appropriate under

Section 2511(a)(8).

           With regard to Section 2511(a)(8), in order to terminate
     parental rights, an agency must prove by clear and convincing
     evidence that (1) that the child has been removed from the care
     of the parent for at least twelve (12) months; (2) that the


                                       -6-
J-S65044-16


     conditions which had led to the removal or placement of the
     child still exist; and (3) that termination of parental rights would
     best serve the needs and welfare of the child.

In re C.L.G., 956 A.2d 999, 1005 (Pa. Super. 2008) (en banc) (citation and

quotation marks omitted).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citations omitted). Further,

           A parent must utilize all available resources to preserve
     the parental relationship, and must exercise reasonable firmness
     in resisting obstacles placed in the path of maintaining the
     parent-child relationship. Parental rights are not preserved by
     waiting for a more suitable or convenient time to perform one’s
     parental responsibilities while others provide the child with his or
     her physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citations

omitted).

     The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).     The Act does not make

specific reference to an evaluation of the bond between parent and child, but

our case law requires the evaluation of any such bond. See In re E.M., 620

A.2d 481, 485 (Pa. 1993). However, this Court has held that the trial court



                                    -7-
J-S65044-16


is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.     See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

      . . . If a court finds grounds for termination . . . a court must
      determine whether termination is in the best interests of the
      child, considering the developmental, physical, and emotional
      needs and welfare of the child pursuant to § 2511(b). In this
      regard, trial courts must carefully review the individual
      circumstances for every child to determine, inter alia, how a
      parent’s incarceration will factor into an assessment of the child’s
      best interest.

In re Adoption of S.P., 47 A.3d 817, 830-31 (Pa. 2012).

      Even though Mother does not challenge the termination of her parental

rights pursuant to Section 2511(a), we have examined the record and are

satisfied that it contains sufficient credible evidence to terminate Mother’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(8).

      Child was removed from Mother’s care in September of 2014, and has

been in kinship foster care continuously since then. The conditions that led

to Child’s placement, Mother’s abuse of alcohol and marijuana, still exist.

Mother admits to marijuana use and to drinking herself into occasional

states of intoxication.   Credible testimony by Dr. Bliss and Ms. Mathews

demonstrates that Child is safe and that all his needs are met in

Grandmother’s care. The trial court did not err or abuse its discretion when

it terminated Mother’s parental rights pursuant to Section 2511(a)(8).




                                     -8-
J-S65044-16


      Mother supports her claim that there was insufficient evidence to

terminate her parental rights pursuant to Section 2511(b) by reviewing the

testimony of Dr. Bliss and Ms. Matthews and concluding:

      Dr. Bliss and Ms. Matthews had only singular opportunities in
      unnatural situations and very limited time frames in which to
      observe the interaction and upon which to formulate their
      opinions as to the substantive nature of the parent-child
      relationship. Therefore, the record lacks competent evidence
      upon which a finding can be made that the termination of
      Mother’s parental rights would serve the needs and welfare of
      [Child] pursuant to [S]ection 2511(b).

(Mother’s Brief, at 17).

      We disagree.     The testimony of Dr. Bliss and Ms. Matthews, cited

above, is sufficient evidence upon which a trial court could base a

determination that termination is in the best interest of Child pursuant to

Section 2511(b).     In the present case, the trial court, as trier of fact,

credited the testimony of Dr. Bliss and Ms. Matthews. Absent a showing of

an abuse of discretion, this Court will not disturb a trial court’s finding of

credibility based on sufficient evidence, even if we could reach a different

conclusion. See In re M.G., supra at 73-74.

      Mother has not demonstrated that the trial court abused its discretion

when it terminated her parental rights pursuant to Section 2511(a)(8) and

(b) and we conclude that it did not.      See In re L.M., supra at 511.

Therefore, Mother’s claim that the trial court abused its discretion when it

terminated her parental rights pursuant to subsection (b) is without merit.




                                    -9-
J-S65044-16


     Accordingly, we affirm the order of the Court of Common Pleas of

Allegheny County that terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(8) and (b).

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/23/2016




                                   - 10 -